Dismiss and Opinion Filed August 19, 2014




                                         S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00570-CV

                        AMY LIZETTE VASQUEZ IBARRA, Appellant
                                        V.
                              RICARDO IBARRA, Appellee

                        On Appeal from the 256th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DF-11-14306

                              MEMORANDUM OPINION
               Before Chief Justice Wright, Justice Lang-Miers, and Justice Brown
                                Opinion by Chief Justice Wright
       Appellant’s brief was due May 3, 2014. By postcard dated July 1, 2014, we informed
appellant that the time for filing her brief had expired. We directed her to file both her brief as
well as a motion to extend time to file the brief within ten days of the date of the postcard. We
cautioned her that the failure to file her brief and extension motion within the time stated would
result in the dismissal of this appeal without further notice. To date, appellant has not filed her
brief or an extension motion, nor has she otherwise corresponded with the Court regarding the
status of her appeal.
       Accordingly, we DISMISS this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).



       130570F.P05

                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

AMY LIZETTE VASQUEZ IBARRA,                       On Appeal from the 256th Judicial District
Appellant                                         Court, Dallas County, Texas
                                                  Trial Court Cause No. DF-11-14306.
No. 05-13-00570-CV       V.                       Opinion delivered by Chief Justice Wright,
                                                  Justices Lang-Miers and Brown
RICARDO IBARRA, Appellee                          participating.

      In accordance with this Court’s opinion of this date, we DISMISS this appeal.

       We ORDER that appellee RICARDO IBARRA recover his costs, if any, of this appeal
from appellant AMY LIZETTE VASQUEZ IBARRA.


Judgment entered August 19, 2014




                                            –2–